DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/275,714 filed on 03/12/2021. Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller (US 20030000791 A1) (hereinafter “Moeller”) in view of Bower (US 4836362 A). 
Regarding claim 1, Moeller discloses a safety brake device (fig. 1-3) for a power tool (e.g. an agricultural machine, see foot note 1 below) for braking a machining tool (e.g. straw chopper) driven by means of a drive unit (e.g. 6, see para 10) via an output unit (e.g. 3,4, see para 10), including an output shaft (e.g. 2), 
comprising:
 a decoupling device (e.g. 15, 16), configured to decouple the output unit (e.g. 3,4) from the drive unit (6) during a braking operation thereby reducing at least one of a rotational mass and rotational energy to be braked of the output unit (e.g. 3, 4, see para 10, 16 and fig. 2); and
 at least one brake device (e.g. 8, 24) comprising at least one first brake device part (e.g. 8) and at least one second brake device part (e.g. 24)
wherein the first brake device part is arranged on the output shaft (2) of the output unit so as to allow essentially no relative rotation (e.g. the mounting collar 8 is slidably mounted on the bushing 9, but is prevented from rotating by means of splines. see para 11), and 
wherein the second brake device part is configured to allow essentially no relative rotation with respect to the power tool (24 is fixed to the lever 13 which is a part of the tool), and 
the first brake device part and the second brake device part are configured to interact mechanically with one another during a braking operation and in such a way to stop rotation of the output unit (see para 16), 
 wherein the first brake device part of the brake device is embodied in one piece with the decoupling device (e.g. via 19).
However, Moeller fails to disclose -2-wherein the first brake device part and the second brake device part each includes a plurality of toothing elements and the plurality of toothing elements of the first brake device part interlock with the plurality of toothing elements of the second brake device part in a form fit. 
 Bower teaches a brake (fig. 5)  -2-wherein the first brake device part (129) and the second brake device part (131) each includes a plurality of toothing elements and the plurality of toothing elements of the first brake device part interlock with the plurality of toothing elements of the second brake device part in a form fit. (see fig. 5). In addition, col. 2 lines 43-53 state that this structure is equivalent to a friction brake.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the brake device of Moeller in the manner of brake device as taught by Bower as an obvious matter of engineering design choice. Both brakes (such as the frictional brake of Moeller) and positive locking brakes (such as the brake of Bower) are known and suitable arrangements for a brake device. Further, substituting one known brake for another known brake involves only routine skill in the art and one of ordinary skill in the art can select the desired brake for a given application, as suggested by Bower. Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the brake device to a positive locking brake, as the device would still adequately function as a brake, while having the added capability of additional torque absorption over a friction brake. 
Regarding claim 2, Moeller/ Bower discloses the safety brake device (fig. 1-3) as modified according to the claim 1, Bower further discloses wherein: the first brake device part and the second brake device part are configured as complementary constituents of an at least two-part claw clutch (as shown); and the engagement of the plurality of toothing elements of the first brake device part and the plurality of toothing elements of the second brake device part during the braking operation stops rotation of the output unit (standard operation of a brake). 
Regarding claim 3, Moeller/ Bower discloses the safety brake device (fig. 1-3) as modified according to claim 1, Bower further discloses wherein the first brake device part is in the form of one of a spur gear and a crown gear (as shown).
Regarding claim 4, Moeller/ Bower discloses the safety brake device (fig. 1-3) as claimed in claim 1, Moeller further discloses wherein the first brake device part is mounted on the output shaft of the output unit so as to be movable in an axial direction (e.g. X, see para 11) and, in a coupled state, couples the output unit (e.g. 3, 4) to a drive shaft (e.g. 2) of the drive unit. (Incidentally Bower also teaches moving a brake part axially into a coupled state)
Regarding claim 5, Moeller/ Bower discloses the safety brake device (fig. 1-3) as claimed in claim 4, Moeller further discloses wherein the safety brake device comprises at least one preloading element (e.g. 10, 20), configured to push at least the first brake device part into a starting position in which the output unit and the drive unit are in the coupled state. (see fig. 2)
Regarding claim 8, Moeller discloses a portable power tool (fig. 1-3) for an agricultural machines for braking a machining tool1 comprising:
 a decoupling device (e.g. 15, 16), configured to decouple the output unit (e.g. 3,4) from the drive unit (6) during a braking operation thereby reducing at least one of a rotational mass and rotational energy to be braked of the output unit (e.g. 3, 4, see para 10, 16 and fig. 2); and
 at least one brake device (e.g. 8, 24) comprising at least one first brake device part (e.g. 8), 
wherein the first brake device part is arranged on the output shaft (2) of the output unit so as to allow essentially no relative rotation (e.g. the mounting collar 8 is slidably mounted on the bushing 9, but is prevented from rotating by means of splines. see para 11), and 
wherein the second brake device part is configured to allow essentially no relative rotation with respect to the power tool (24 is fixed to the lever 13 which is a part of the tool), and 
the first brake device part and the second brake device part are configured to interact mechanically with one another during a braking operation and in such a way to stop rotation of the output unit (see para 16), 
 wherein the first brake device part of the brake device is embodied in one piece with the decoupling device (e.g. via 19).
However, Moeller fails to disclose -2-wherein the first brake device part and the second brake device part each includes a plurality of toothing elements and the plurality of toothing elements of the first brake device part interlock with the plurality of toothing elements of the second brake device part in a form fit. 
 Bower teaches a brake (fig. 5)  -2-wherein the first brake device part (129) and the second brake device part (131) each includes a plurality of toothing elements and the plurality of toothing elements of the first brake device part interlock with the plurality of toothing elements of the second brake device part in a form fit. (see fig. 5)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the brake device of Moeller in the manner of brake device as taught by Bower as an obvious matter of engineering design choice. Both brakes (such as the frictional brake of Moeller) and positive locking brakes (such as the brake of Bower) are known and suitable arrangements for a brake device. Further, substituting one known brake for another known brake involves only routine skill in the art and one of ordinary skill in the art can select the desired brake for a given application, as suggested by Bower. Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the brake device to a positive locking brake, as the device would still adequately function as a brake, while having the added capability of additional torque absorption over a friction brake. 

 Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 4440277 A) in view of Bower (US 4836362 A). 
Regarding claim 1, Thomson discloses a safety brake device (fig. 1-3) for a power tool (see col. 1, line 9-10) for braking a machining tool (e.g. the blade of lawn mowers, chainsaws, etc.) driven by means of a drive unit (e.g. 28) via an output unit (e.g. 29), including an output shaft (e.g. has no character numerical, shaft connected to 29, see fig. 3), comprising:
 a decoupling device (e.g. 31), configured to decouple an output unit (e.g. 29) from a drive unit (e.g. 28, 10) during a braking operation thereby reducing at least one of a rotational mass and rotational energy to be braked of the output unit (see col. 5, line 10-17 and abstract); and at least one brake device (e.g. 30, 14),
at least one brake device comprising at least one first brake device part (e.g. the part pointed by 14) and one second brake device part (e.g. 30),
wherein the first brake device part is arranged on the output shaft of the output unit so as to allow essentially no relative rotation, wherein the second brake device part is configured to allow essentially no relative rotation with respect to the power tool (e.g. when the brake is engaged the brake output won’t move with respect to the rest of the tool), the first brake device part and the second brake device part are configured to interact mechanically with one another during a braking operation and in such a way to stop rotation of the output unit ( e.g. the brake parts interact mechanically with one another to stop rotation of the blade) ; and 
 wherein the first brake device part of the brake device is embodied in one piece with the decoupling device (see fig. 3).
However, Thomson fails to disclose -2-wherein the first brake device part and the second brake device part each includes a plurality of toothing elements and the plurality of toothing elements of the first brake device part interlock with the plurality of toothing elements of the second brake device part in a form fit. 
 Bower teaches a brake (fig. 1-5)  -2-wherein the first brake device part (129) and the second brake device part (131) each includes a plurality of toothing elements and the plurality of toothing elements of the first brake device part interlock with the plurality of toothing elements of the second brake device part in a form fit. (see fig. 5)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the brake device of Thomson in the manner of brake device as taught by Bower as an obvious matter of engineering design choice. Both brakes (such as the electric brake of Thomson) and positive locking brakes (such as the brake of Bower) are known and suitable arrangements for a brake device. Further, substituting one known brake for another known brake involves only routine skill in the art and one of ordinary skill in the art can select the desired brake for a given application, as suggested by Bower. Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the brake device to a positive locking brake, as the device would still adequately function as a brake, while having the added capability of additional torque absorption over an electric brake.
Regarding claim 2, Thomson / Bower discloses the safety brake device (fig. 1-3) as modified according to the claim 1, Bower further discloses wherein: the first brake device part and the second brake device part are configured as complementary constituents of an at least two-part claw clutch (as shown); and the engagement of the plurality of toothing elements of the first brake device part and the plurality of toothing elements of the second brake device part during the braking operation stops rotation of the output unit (standard operation of a brake). 
Regarding claim 3, Thomson / Bower discloses the safety brake device (fig. 1-3) as modified according to claim 1, Bower further discloses wherein the first brake device part is in the form of one of a spur gear and a crown gear (as shown).
Regarding claim 4, Thomson / Bower discloses the safety brake device (fig. 1) as modified according to claim 1, Thomson further discloses wherein the first brake device part (14) is mounted on the output shaft of the output unit (29) so as to be movable in an axial direction (e.g. the direction of axis of output shaft) and, in a coupled state, couples the output unit (29) to a drive shaft (e.g. drive shaft of 28) of the drive unit (28).
Regarding claim 6, Thomson / Bower discloses the safety brake device (fig. 1-3) as modified according to the claim 4, Thomson further discloses wherein the safety brake device has at least one actuator element (e.g. 10, 15, 16, SCR 21 and PNP) which is configured, upon identification of a user approaching or coming into contact with the machining tool, to move the first brake device part in the axial direction toward the output unit such that the output unit is decoupled from the drive shaft, and the first brake device part is moved toward the second brake device part counter to a restoring force. (see col. 3, line 46-end, and col. 4, line 1-55)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Thomson (US 4440277 A) in view of Bower (US 4836362 A) as set forth in the rejection of claim 1 and further in view of Frolov (US 20180036853 A1) (hereinafter “Frolov”).
Regarding claim 7, Thomson / Bower discloses all the element of the safety brake device (fig. 1-3) as claimed in claim 1, but fails to disclose wherein: the safety brake device has at least one isolation element, which is arranged on or in the first brake device part, and the at least one isolation element is configured to electrically isolate the output unit from the drive unit. 
Frolov teaches a table saw (fig. 1, 5) wherein at least one isolation element (136, fig. 5B), is arranged on or in the hub (128), and the at least one isolation element is configured to electrically isolate the output unit (112) from the drive unit (104) (see para 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thomson by adding an isolation element as taught by Frolov so that the isolator can isolate the components electrically and that this makes it easier to detect when to stop the blade. See para 3-5 and 31. 
As modified, the safety brake device would have wherein: the safety brake device has at least one isolation element, which is arranged on or in the first brake device part, and the at least one isolation element is configured to electrically isolate the output unit from the drive unit.

Response to Arguments
The claim amendments have alleviated the previous claim and drawing objections. Accordingly, these objections have been withdrawn since the claim/drawing have been amended. Applicant contends that BAUMANN (US 20100147123 A1) does not suggest the recited new feature of claim 1. While this argument is found persuasive, a new reference Moeller (US 20030000791 A1), Thomson (US 4440277 A) and Bower (US 4836362 A) have been applied that discloses the limitation, as appears above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Geromiller (US 20100146796 A1) discloses a portable power tool which is related to a hand-held power tool such as hedge trimmer or the like, comprising at least two tool members that are driven in a reciprocating fashion by a drive motor in opposite directions, respectively. The embodiment of the power tool illustrated in FIG. 1 is a hand-held hedge trimmer 1. The power tool can also be, for example, a harvesting machine or another type of cutting device. For example, the power tool can be a combine harvester or a saw with oppositely driven cutting blades. The power tool can also be a special type of harvester such an olive shaker/harvester or the like.
Kalpas et al. (US 3572482 A) discloses a mechanical load brake system (fig. 2) having a motor in driving connection with a traveling nut threadable on the drive shaft of a hoist drum. When rotated in one direction the nut will engage an input clutch which, in turn, engages a disc brake to lock a brake housing for rotation with the drive shaft. The brake housing is prevented from rotation in both directions by a backstop brake to permit free rotation of the drive shaft during hoisting without having to overcome brake friction torque in addition to the torque required to hoist the load, and on lowering the load to hold fixed the brake housing to permit generation of a reaction torque when brake application is required. On lowering the speed of the drive shaft is controlled by the nut which acts as a governor.
TAKEDA (US 20180306275 A1) discloses a power transmission system wherein the brake used may be friction brake of a single disc type or multiple-disc type or alternatively a dog-type or meshing-type brake.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F. P./Examiner, Art Unit 3655


/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is understood in the art that an agricultural machine such as a combine harvester is considered as a “portable power tool”, because it can be moved from one place to another (i.e. portable). In addition, see the prior art section below, para of 22, US 20100146796 A1, which states that a combine harvester is a power tool.